In this cause J.C. Taylor, as plaintiff, sought to enjoin the defendants, H.A. Brown, county treasurer of Stephens county, and N.C. Williams, delinquent personal tax collector for said county, from proceeding to collect by tax warrant ad va orem taxes assessed and levied on an automobile owned by plaintiff as a dealer in automobiles for the year 1924. Upon the filing of plaintiff's petition, the court issued a temporary injunction pending a hearing. The cause, was heard upon a stipulation of facts, this being as follows:
"It is hereby stipulated and agreed by the plaintiff and the defendants in the above-entitled action, that during the year 1924, the plaintiff, J.C. Taylor, was a dealer in new automobiles in the city of Duncan, Stephens county, Okla., and that as such dealer he procured for said year, dealer's license as provided by law, and paid the sum of $25 therefor, and that license was issued by the Highway Department of the state of Oklahoma, and that on the 1st day of January, 1924, he was the owner and had on display in his show room at his place of business in said city of Duncan, one new automobile which was assessed on an ad valorem basis by the county assessor of Stephens county, Okla., at a valuation of $1,500, and that no tax, or taxes other than the dealer's license-tax, was paid upon this property for the year 1924; that the amount of the tax assessed against this property on an ad valorem basis was the sum of $99.25, and it is agreed by the plaintiff and the defendants that the only question for the court is, Was the above-described property taxable on an ad valorem basis for the year 1924?"
At the conclusion of the hearing, the court rendered judgment in denial of the plaintiff's Petition and dissolved the temporary *Page 19 
injunction, whereupon plaintiff brought the cause to this court for review.
By this appeal the single question presented is, Was plaintiff, who had paid the, dealer's fee as an automobile dealer, legally required to pay an ad valorem tax on the automobile owned by him as a part of his merchandise stock for the year 1924? Thereunder plaintiff contends that the registration fee required of automobile dealers, which lie had paid in the amount and in the manner provided by law, was in lieu of ad valorem tax on the property for the year in which the fee was paid, and urges that this was the legislative intent in the enactment of our statutory provision upon the subject, and that, if this be not true, there would be required to be paid on the same property by the dealer a double tax contrary to law, namely, the dealer's registration tax and the ad valorem tax.
It is, of course, elementary that legislative Intent in the enactment of law must be ascertained from a consideration of all the statutory provisions having, a relation to the subject-matter. The relevant provisions In force at the time of the levy and assessment of the tax sought to be collected by the tax warrant were sections 1, 2, 3, and 8 of chapter 290, S. L. 1919, which appear as sections 10129, 10130, 10131, and 10136, C. O. S. 1921, to which reference will be made by the designated compiled numbers. Sections 10129 and 10130 required every owner or custodian of an automobile to register the same with the State Department of Highways. Section 10131 fixed the rate of the fees to be paid upon the registration of each automobile, which was based upon the manufacturer's list price of the automobile, with a reduction thereof where registration is made for such time as would be less than three-fourths of the annual period. By said section it was specifically provided that:
"The registration fee imposed by this article upon motor vehicles other than those of manufacturers, and dealers should be in lieu of all taxes, general or local, to which motor vehicles may be subject as personal property under the laws of this state."
Section 10136 provided as follows:
"Every person, firm, association or corporation manufacturing or dealing in new motor vehicles may, instead of registering each motor vehicle so manufactured or dealt in, make a verified application upon a blank to be furnished by the Department of Highways, for a general distinctive number for all the motor vehicles owned or controlled by such manufacturer or dealer, such application to contain: (a) a brief description of each style or type of motor vehicle manufactured or dealt in by such manufacturer or dealer, including the character of the motor power, and the amount of such motor power stated in figures of the horsepower; and (b) the name, residence and business address of such manufacturer or dealer. On payment of registration fee of $25 such application shall be filed and registered in the office of the said department in the manner provided in this article. There shall, thereupon, be assigned and issued to such manufacturer or dealer a general distinctive number and duplicate, certificate of registration, and four identification and number plates, in the same manner and form as provided in this article for general registration, which shall be displayed by every motor vehicle of such manufacturer or dealer, so registered when the same is operated, driven or displayed on the public highways in the same manner as hereinbefore provided, in this article. No number plate shall be used except those issued by the State Department of Highways. Such manufacturer or dealer in new motor vehicles, may obtain as many additional identification and number plates in duplicate as may be desired upon payment to said department the sum of $12.50 for each additional number plate. Nothing in this subdivision shall be construed to apply to a motor vehicle operated by a manufacturer or dealer in new motor vehicles for a service car, or for private use, or for hire. Such registration shall be renewed annually in the same manner and on the payment of the same fee as provided in this article for original registration, such renewal to take effect on the first day of January of each year: Provided, that the Commissioner of Highways may refuse to issue a license to any dealer or manufacturer, who during the previous calendar year has failed to comply with the requirements of the law relating to motor vehicles, or has caused or permitted, or is causing or permitting the unlawfull use of such registration certificate or identification and number plates."
From the foregoing provisions of the law, the legislative intent in respect to the subject under consideration appears to have been: First, the establishment of a general registration system of automobiles, and that the payment of the general registration fee was in substitution of an ad valorem tax, the usual public charge, on the automobile as property for the year in which the registration fee was paid: second, that the specified dealer's fee is in the nature of an occupation tax, which would give the dealer the privilege of the use, of the public highways in the conduct of his business, as for the purpose of demonstration of such property *Page 20 
in the sale thereof, and that automobiles owned by such dealer as a part of his merchandise stock shall be considered as any other property constituting his stock of merchandise and listed for taxation as by the general law required on an ad valorem basis. The fact that a dealer is required to pay the designated dealer's fee on his merchandise stock of automobiles and an ad valorem tax thereon for the same year, does not constitute donble taxation on the property as contended by plaintiff, for the reason that the two are separate and distinct subjects of taxation; the first, the dealer's fee, being in the nature of an occupation tax for the privilege of conducting the business of an automobile dealer with the use of the public highways of the state available and usable in the conduct of such business, and the second, the ad valorem tax, being distinctly and clearly a property tax on the property itself, as distinguished from the privilege to the use of the highways in the conduct of the business of a dealer in automobiles. We are of the opinion, therefore, that the dealer's fee provided by section 10,136, C. O. S. 1921, is in the, nature of an occupation tax, with the privilege of use of the public highways in the conduct of the business of a dealer in automobiles, and that payment thereof does not exempt the dealer from the payment of an ad valorem or property fax on his automobiles owned by him as his stock of merchandise for the year in which the fee was paid. That this would not be objectionable as double taxation and not now open to controversy appears to be well settled. State v. Ingalls,18 N.M. 211, 135 P. 1177; State ex rel. McClung v. Becker, 288 Mo. 607, 233 S.W. 54; Harder's Storage Co. v. Chicago,235 Ill. 58, 85 N.E. 245; Jackson v. Neff, 64 Fla. 326, 60 So. 350; Smallwood v. Jeter, 42 Idaho, 169, 244, Pac. 149.
Accordingly, the judgment of the district court is affirmed.
Defendants have asked that this court render judgment against the plaintiff and their sureties on the supersedeas bond given by plaintiff. The bond in the sum of $206 appears in the case-made, is signed by the plaintiff as principal, and C.H. Smith, Fred Holder, H.C. Allen, C.E. Broadbent, and L.F. Massey, as sureties, and is conditioned to pay the amount of taxes sought to be enjoined, this being in the sum of $99.35, with the interest thereon and penalties according to law, and the costs in the cause, if the judgment of the trial court be affirmed. By virtue of Rection 797, C. O. S 1921, defendants are so entitled to the judgment asked. Niagara Fire Ins. Co. v. Waters, 130 Okla. 128, 265 P. 759. It is therefore adjudged, ordered, and decreed by this court that the defendants, H.A. Brown, county treasurer of Stephens county, and M.C. Williams, delinquent personal tax collector for said county, have and recover from the plaintiff, J.C. Taylor, and his sureties, C.H. Smith, Fred Holder, H.C. Allen, C.E. Broadbent, and L.F. Massey, an said supersedeas bond, jointly and severally, the sum of $99.35, with interest thereon and penalties according to law, and until paid, and the costs of this action, and for which let execution issue.
BENNETT, HERR, JEFFREY, and DIFFENDAFFER, Commissioners, concur.
By the Court: It is so ordered.
CLARK, HEFNER, and SWINDALL, JJ., dissent.